UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Capital Group Holdings, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 14019U 10 3 (CUSIP Number) Phillip E. Koehnke, Esq. P.O. Box 235472 Encinitas, CA 92024 (858) 229-8116 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 24, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 14019U 10 3 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Dr. Michael Blumhoff 2. Check the Appropriate Box if a Member of a Group Not Applicable(a) // (b) // 3. SEC Use Only 4. Source of Funds:OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)/ / 6. Citizenship or Place of Organization:United States 7.Sole Voting Power:0 (See Item 5) 8.Shared Voting Power:0(See Item 5) 9.Sole Dispositive Power:20,600,000 10.Shared Dispositive Power:None Aggregate Amount Beneficially Owned by Each Reporting Person20,600,000 Check if the Aggregate Amount in Row (11) Excludes Certain Shares:// Percent of Class Represented by Amount in Row (11):25% Type of Reporting Person (See Instructions):IN Item 1.Security and Issuer This Schedule 13D relates to the common stock, par value $.01 per share, (the “Shares”) of Capital Group Holdings, Inc., a Minnesota corporation (the “Company” or the “Issuer”).The principal executive offices of the Company are 16624 North 90th Street, Suite 200, Scottsdale, AZ 85260. Item 2.Identity and Background (a)This statement is filed by Dr. Michael Blumhoff (the “Reporting Person”). (b)The Reporting Person’s address is: 16624 North 90th Street, Suite 200, Scottsdale, AZ 85260. (c)The Reporting Person is a director of Issuer. (d) The Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e) The Reporting Person has not been a party to a civil proceeding of a judicial or administrative body resulting in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of the United States. Item 3.Source and Amount of Funds or Other Consideration Received in conjunction with the Acquisition of Alliance Urgent Care by the Company on September 3, 2012 through the purchase of assets and liabilities from MCS Ventures P.C. 1 thru VII and for services rendered. Item 4.Purpose of Transaction The Shares held by the Reporting Person were acquired for investment purposes in the ordinary course of Reporting Person’s business or investment activities, as the case may be. The Reporting Person may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open market or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares, depending on business and market conditions, its continuing evaluation of the business and prospects of the Issuer and other factors. The Reporting Person may engage in communications with management, one or more shareholders, officers or directors of the Issuer, including discussions regarding the Issuer's operations and strategic direction that, if effected, could result in, among other things: (1)the acquisition of additional shares of the Issuer, or the disposition of shares of the Issuer; (2)an extraordinary corporate transactions, such as a merger, reorganization or liquidation, involving the Issuer; (3)a sale or transfer of a material amount of assets of the Issuer; (4)any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (5)any material change in the present capitalization or dividend policy of the Issuer; (6)any other material change in the Issuer's business or corporate structure; (7)changes in the Issuer's charter, by-laws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (8)causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted on an inter-dealer quotation system of a registered national securities association; (9)a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; and/or (10) any action similar to those enumerated above. The Reporting Person reserves the right, based on all relevant factors and subject to applicable law, at any time and from time to time, to review or reconsider Reporting Person’s position, change Reporting Person’s purpose, take other actions (including actions that could involve one or more of the types of transactions or have one or more of the results described in paragraphs (a) through (j) of Item 4 ofSchedule 13D) or formulate and implement plans or proposal with respect to any of the foregoing. Any future decision of the Reporting Person to take any such actions with respect to the Issuer or its securities will take into account various factors, including the prospects of the Issuer, general market and economic conditions and other factors deemed relevant. Item 5.Interest in Securities of the Issuer (a)The aggregate number of shares of common stock to which this Schedule 13D relates is 20,600,000 shares.The shares represent approximately 25% of the common stock outstanding as of December 13, 2012.Reporting person controls a total of 20,600,000 shares of common stock of issuer. Of the 20,600,000 shares, he directly owns 10,600,000 shares and indirectly owns 10,000,000 shares which are held by seven (7) Arizona professional corporations knows as MCS Ventures I -VII controlled by Reporting Person and holding 1,428,572 shares each. (b)Reporting Person has sole voting and dispositive power over the shares of common stock which Reporting Person owns. (c)See Item 3, above. (d)Not Applicable. (e)Not Applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7.Material to Be Filed as Exhibits None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 4, 2013 /s/ Dr. Michael Blumhoff Dr. Michael Blumhoff
